Citation Nr: 0404903	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
emergency medical services rendered by Life Line Paramedics 
on April 25, 2001.  







ATTORNEY FOR THE BOARD

William W. Berg, Counsel






INTRODUCTION

The appellant had unverified active military service from 
November 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Memphis, Tennessee, that denied reimbursement or payment of 
the cost of emergency medical services rendered the appellant 
by Life Line Paramedics on April 25, 2001, in the amount of 
$826.00.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  On April 25, 2001, the appellant was treated by Life Line 
Paramedics for chest pain.  This treatment resulted in a 
total charge of $826.00.  It is not shown that the appellant 
paid the invoice for the emergent care.  

3.  The invoice for emergency medical services rendered by 
Life Line Paramedics was received at VAMC Memphis on June 25, 
2002.  


CONCLUSION OF LAW

Payment or reimbursement of the cost of emergency medical 
services rendered the appellant by Life Line Paramedics on 
April 25, 2001, is not warranted.  38 U.S.C.A. §§ 1725, 5107 
(West 2002); 38 C.F.R. §§ 17.1000-1008 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective before the 
current claim was filed, the provisions of that Act do not 
apply to this appeal, which is governed by separate statutory 
provisions contained in chapter 17 of title 38, United States 
Code, and their implementing regulations.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

The record indicates that on April 25, 2001, the appellant 
experienced chest pain and was transported by Life Line 
Paramedics of Harrisburg, Arkansas, to the St. Bernard 
Regional Hospital in Jonesboro, Arkansas.  The chest pain was 
so severe that the appellant required emergency medical 
treatment in the ambulance before reaching the hospital.  The 
emergency treatment rendered by Life Line Paramedics 
eventually generated a bill in the amount of $826.00.  The 
appellant stated that he did not feel that he could make it 
to the nearest VA facility in Memphis and that St. Bernard's 
operated a VA satellite facility.  The appellant reported 
that at some point, either in the ambulance or in the 
emergency room, his insurance card was copied, but that card 
was invalid.  The appellant contends that the ambulance 
company had been attempting to file a claim based on an 
invalid insurance card and that he was unaware of this.  He 
said that he was unaware that the bill had not been taken 
care of until he received Life Line's bill on June 17, 2002.  
He then filed his claim under the Veterans Millennium Health 
Care and Benefits Act, Pub. L. No. 106-117, § 111(a), 113 
Stat. 1553 (Nov. 30, 1999) (now codified at 38 U.S.C.A. § 
1725).  The record shows that the invoice from Life Line 
Paramedics in the total amount of $826.00, together with the 
appellant's request for payment of the cost of the medical 
services rendered, was received at VAMC Memphis on June 25, 
2002, and disapproved by that activity in September 2002.  

In his substantive appeal, the appellant contends that Life 
Line Paramedics billed Blue Cross/Blue Shield based on an 
invalid insurance card.  Blue Cross/Blue Shield denied 
payment because the appellant was no longer insured by that 
insurance carrier.  Although Blue Cross/Blue Shield denied 
coverage on a number of occasions, he was not informed of 
this until 14 months later.  The appellant maintains that 
these extenuating circumstances compel a reconsideration of 
his case.  

The record indicates that service connection is not in effect 
for any disability.  The Board notes that the appellant is 
not eligible for reimbursement under 38 U.S.C.A. § 1728 (West 
2002) because the emergent care in this case was not rendered 
for a service-connected disability, the appellant does not 
have a total disability permanent in nature, and there is no 
showing that the non-service-connected disorder that 
occasioned the emergency treatment was found to be 
aggravating a service-connected condition.  In addition, the 
appellant was not participating in a program of vocational 
rehabilitation under chapter 31, title 38, United States 
Code, at the time the emergent care was rendered.  

The provisions of 38 C.F.R. §§ 17.1000 through 17.1008 
constitute the requirements under 38 U.S.C.A. § 17.25 that 
govern VA payment or reimbursement for non-VA emergency 
services furnished to a veteran for non-service-connected 
conditions.  38 C.F.R. § 17.1000 (2003).  The provisions of 
38 C.F.R. § 17.1002 set forth the substantive provisions for 
payment or reimbursement of the cost of emergency services, 
and 38 C.F.R. § 17.1003 sets forth provisions specifically 
addressing payment or reimbursement of the cost of emergency 
transportation.  However, it is undisputed that the invoice 
from Life Lines Paramedics was not presented to VAMC Memphis 
for payment until June 2002.  Under pertinent provisions of 
38 C.F.R. § 17.1004(d), to receive payment or reimbursement 
for emergency services, a claimant must file a claim within 
90 days after the latest of the following:  (1) July 19, 
2001; (2) the date that the veteran was discharged from the 
facility that furnished the emergency treatment; or (3) the 
date that the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  (Section 17.1004, which sets forth the 
requirements for filing claims under the Veterans Millennium 
Health Care and Benefits Act, was made effective on July 19, 
2001.  See 66 Fed. Reg. 36,467 (July 12, 2001).)

In his notice of disagreement received in October 2002, the 
appellant stated that he did not have at the time of the 
emergent care, and does not have now, an insurer with whom he 
could file a claim.  Thus, the conditions set forth above 
have not been met.  The invoice was not presented within 90 
days after July 19, 2001, and the appellant does not have a 
third party with whom to file a request for payment or 
reimbursement.  The fact that the appellant did not receive 
the actual invoice until June 2002 because of a 
misunderstanding by Life Lines Paramedics about his uninsured 
status does not seem to be material here because, as he knew 
that he was uninsured at the time of the emergent care, he 
must have known that he would be responsible for the 
resulting bill.  If he wished to take advantage of the 
provisions of the Veterans Millennium Health Care and 
Benefits Act, it was incumbent upon him to obtain and pay the 
bill and present the bill to VAMC Memphis for reimbursement 
in a timely manner, or request that Life Lines Paramedics 
present the bill to VAMC Memphis for payment in a timely 
manner.  His failure to act in a timely manner means that he 
may not avail himself of the protection of the Act now.  

As suggested by the discussion above, there is no showing 
that the appellant has actually paid the invoice for emergent 
care initially presented to him by Life Lines Paramedics.  
The evidence indicates that he received the bill and almost 
immediately filed the bill with VAMC Memphis for payment 
under the Veterans Millennium Health Care and Benefits Act.  
However, under 38 C.F.R. § 17.1004(a), a claimant for payment 
or reimbursement under 38 U.S.C.A. § 1725 "must be the 
entity that furnished the treatment, the veteran who paid for 
the treatment, or the person or organization that paid for 
such treatment on behalf of the veteran."  (Emphasis added.)  
It thus does not appear that the veteran is the proper 
claimant in this case.  

It therefore follows that the claim of entitlement to payment 
or reimbursement of the cost of emergency medical services 
rendered the appellant by Life Line Paramedics on April 25, 
2001, must be denied.  The evidence is not so evenly balanced 
as to raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  



ORDER

Reimbursement or payment of the cost of emergency medical 
services rendered by Life Line Paramedics on April 25, 2001, 
is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



